Citation Nr: 0301626	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  99-02 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-operative 
residuals of ventricular and atrial septal defects with 
shortness of breath.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to April 
1997.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2000, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence, to include treatment 
records dated prior to service and the report of the pre-
enlistment examination, shows that the veteran's  post-
operative ventricular and atrial septal defects pre-existed 
active service.

3.  The veteran was evaluated for chest pain and shortness 
of breath while on active duty, which were not attributed to 
underlying cardiac pathology; extensive diagnostic 
evaluations during and after service show dyspnea of unknown 
etiology.  

4.  The veteran's pre-existing post-operative ventricular 
and atrial septal defects were not worsened or aggravated 
during his period of active duty. 


CONCLUSION OF LAW

Service connection for post-operative ventricular and atrial 
septal defects with shortness of breath is not warranted.  
38 U.S.C.A. §§ 1110, 111, 1131, 1153, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306  
(2002); 66 Fed. Reg. 45620-45632 (August 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records, and all available post-service 
medical reports.  The RO advised the claimant of the VCAA, 
and VA's enhanced duty to assist and notify, by a May 2001 
letter.  The veteran was informed of the evidence necessary 
to substantiate his claims by a November 1998 Statement of 
the Case (SOC) and a Supplemental Statement of the Case 
(SSOC) dated in August 2002.  The Board notes that the VCAA 
made no change in the statutory or regulatory criteria which 
govern the criteria for the current claim.  The Board finds 
that the veteran was kept apprised of what he must show to 
prevail in his claim, and he was generally informed as to 
what information and evidence he is responsible for, and 
what evidence VA must secure.  Therefore, there is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  
The Board also finds that the VCAA does not require 
additional medical development in this case because the 
record currently before it contains sufficient medical 
evidence, including a recent VA examination medical opinion, 
to make a decision.  38 U.S.C. § 5103A; Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002). 

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, regarding the claimant's current claim, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding these issues is required based on the facts of the 
instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
appellant's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law 
and regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no 
prejudice to the claimant that would warrant a remand, and 
the claimant's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

The veteran contends that his military service aggravated 
post-operative residuals of a pre-existing heart condition, 
with the additional disability manifested as shortness of 
breath.

The record before the Board contains the veteran's service 
medical records, private medical records dated during the 
veteran's service, and post-service medical examination 
reports, which will be addressed as pertinent.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Private medical records, dated in December 1972, which are 
associated with the veteran's service medical records, 
demonstrate that he underwent surgical correction of 
ventricular and septal defects at the age of 11 weeks.  

The veteran was on active duty from January 1993 to April 
1997.  A report of his pre-enlistment examination includes a 
notation of the surgery for ventricular and septal defects 
and a clinical evaluation of the heart at that time showed a 
Grade 1/VI systolic heart murmur.  The veteran's service 
medical records indicate that in January 1994 he sought 
treatment for chest pain and shortness of breath of one 
month's duration, that occurred at rest and with activity.  
He had the same complaints in November 1994, but without 
shortness of breath at rest.  The veteran's chest sounds 
were normal, pulmonary function testing showed that diffuse 
capacity was normal with no obstructive lung defect, and 
radiographic examination was negative.  Results of a 
December 1994 CT scan were negative for pulmonary 
abnormality.  The veteran underwent cardiac catheterization 
in December 1994, which was negative for evidence of 
residual atrial septral defect, left to right shunt, or 
exercise-induced pulmonary hypertension.  It was opined 
following an extensive diagnostic work-up that the veteran 
had subjective complaints of dyspnea on exertion of unknown 
etiology.  Additional testing in 1995 was negative.  A 
Medical Board found that the veteran was disqualified for 
service and he was discharged from active duty in April 
1997.

The veteran underwent a VA examination in December 1997; his  
medical records were not available for review at that time.  
The veteran gave a history of shortness of breath with onset 
in November 1994.  He indicated  that his symptoms had 
improved but that he still suffered from shortness of breath 
on exertion.  There was no history of asthma, pulmonary 
hypertension, pulmonary emboli, hemochromatosis, working in 
a mine, cigarette smoking, exposure to birds or exposure to 
asbestos.  

The report sets forth the results of physical examination, 
pulmonary function testing and ECG testing.  Radiographic 
examination showed a solitary irregular density.  The final 
diagnosis was dyspnea, with insufficient evidence at this 
time to document an etiology.  An addendum approximately two 
weeks later provides that on a second radiographic 
examination, the abnormality of a irregular density was not 
seen.

Pursuant to the Board's remand, the veteran's claims file, 
along with extensive pre-service and service medical 
records, was returned to the same VA examiner who examined 
the veteran in December 1997.  The examiner was requested to 
supplement the December 1997 examination report with a 
medical opinion as to the etiology of the veteran's current 
complaints of shortness of breath, if this fact could be 
determined from a review of all of the relevant medical 
historical records.  The examiner was also requested to 
offer a medical opinion as to whether the veteran's pre-
existing, post-surgical cardiac residuals underwent any 
increase in severity in service beyond the natural progress 
of the condition.  The examiner was informed that another 
medical examination of the veteran was not required unless 
the examiner determined that such an examination was 
necessary in order to address the questions of etiology of 
the appellant's shortness of breath complaints and whether 
his pre-service cardiac condition underwent aggravation in 
service.

The corresponding report, dated in June 2001, provides a 
detailed review of the veteran's medical history, based on 
his medical records, as well as a review of the December 
1997 VA examination report.  The examiner provided that the 
etiology of the veteran's shortness of breath was unclear.  
Although certain tests such as a methacholine challenge test 
to rule out asthma and a ventilation perfusion scan to rule 
out micropulmonary emboli had not been performed, these 
conditions were not very likely given the clinical 
background but they had not been totally excluded.  At this 
time, the etiology of the veteran's subjective complaint of 
dyspnea could not be determined.  

The examiner also observed that the veteran had an atrial 
septal defect and ventricular septal defect repaired at age 
11 months.  The veteran did well until some 24 years later, 
in 1994, when he developed symptoms of dyspnea.  A 
comprehensive 1994 evaluation, which included cardiac 
catheterization, did not indicate a current atrial septal 
defect or ventricular septal defect.  The examiner opined 
that, accordingly, the veteran's pre-existing condition was 
not contributing to his shortness of breath.  The examiner 
also opined that there was no evidence to support the 
hypothesis that an increase in the severity of the veteran's 
condition was contributing to his shortness of breath.  In 
fact there was no evidence that the pre-existing condition 
existed at all as it had been surgically corrected and was 
documented in 1994 not to have existed.  

Legal Analysis

Service connection may be granted for disease or disability 
when the evidence reflects that the disease or disability 
was either incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303, 
3.304.

The VA's regulatory presumption of sound condition on 
entrance to service provides that every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304.

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board considers the history recorded at the time or 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, 
and the veteran's history of clinical factors.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an 
increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306(a),(b) (2002). 

The Board notes that aggravation for purposes of entitlement 
to VA compensation benefits requires more than that a pre-
existing disorder become intermittently symptomatic during 
service; rather, there must be permanent advancement of the 
underlying pathology.  Temporary or intermittent flare-ups 
during service of a pre-existing disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  See Davis v. 
Principi, 276 F.3d 1341 (Fed. Cir. 2002); see also Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-7 (1996).

Private hospital records dated in December 1972 show that 
the veteran underwent surgical correction of ventricular and 
atrial septal defects at the age of 11 weeks.  The report of 
the veteran's pre-enlistment examination includes a notation 
of this pre-service heart surgery and clinical evaluation of 
the heart upon the December 1992 pre-enlistment examination 
revealed a Grade 1/VI systolic heart murmur.  The Board 
finds that these medical records constitute clear and 
unmistakable evidence that a heart disability existed prior 
to service and it is not contended otherwise.  The  question 
thus becomes whether the veteran's pre-existing heart 
disability was aggravated during service.  The veteran 
contends, in essence, that his heart disability was 
aggravated during service, to include his development of 
shortness of breath, which has continued ever since.  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran's post-operative 
residuals of the ventricular and atrial septal defects were 
aggravated during service.  In so finding, the Board 
observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether 
or not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge 
and skill in analyzing the data, and the medical conclusion 
the physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions 
are within the province of the Board).

The Board finds that the service medical records do show 
that the veteran had chest pain and dyspnea or shortness of 
breath during service.  However, following extensive 
diagnostic work-ups, to include a cardiac catheterization, 
such was not found to be of cardiac origin.  As there is no 
competent evidence to show an increase in severity of the 
underlying heart condition, there was no increase in 
severity during service to raise a presumption of 
aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  While 
the veteran maintains that his shortness of breath is an 
indication of an aggravation of his pre-existing heart 
disability, the medical evaluations performed during and 
after service do not support his assertion.  In fact, there 
evaluations, which have included extensive diagnostic 
testing and most recently a complete review of all of the 
relevant service and post-service medical evidence in the 
claims file, have resulted in a conclusion of dyspnea of 
unknown etiology and the only competent opinions of record 
are to the effect that the veteran's shortness of breath is 
not due to any underlying cardiac disease.  In fact, the 
most recent VA examiner concluded that the heart defects 
that pre-existed service were surgically corrected and no 
longer present and that the veteran's shortness of breath 
was of unknown etiology.  That June 2001 VA medical opinion, 
which was based on a review of the veteran's entire medical 
record, sets forth the conclusion that the veteran's pre-
existing post-operative residuals of ventricular and atrial 
septal defects were not aggravated during service.  The 
Board finds that this opinion is particularly probative 
since it was based on a detailed review of the medical 
record and physical examination results, and included an 
explanation with reference to specific facts from the 
record.

The Board recognizes the assertions by the veteran that his 
active service aggravated pre-existing post-operative 
residuals of ventricular and atrial septal defects, 
resulting in shortness of breath.  While he is competent to 
testify as to observable symptoms, see Falzone v. Brown, 8 
Vet. App. 398, 405 (1995), as a layperson he is not 
competent to provide an opinion requiring medical knowledge, 
such as an attribution of causation or nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the veteran's own assertions do not constitute competent 
medical evidence concerning the critical issue of whether 
his active duty aggravated pre-existing post-operative 
residuals of ventricular and atrial septal defects, 
resulting in shortness of breath.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of 
service connection for post-operative residuals of 
ventricular and atrial septal defects with shortness of 
breath.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application and the claim must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for post-operative residuals of 
ventricular and atrial septal defects with shortness of 
breath is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

